Affirmed and Memorandum Opinion filed October 27, 2011.




                                         In The

                      Fourteenth Court of Appeals
                                    ____________

                                 NO. 14-10-00839-CR
                                   ____________

                       LIONEL JAMES BARRETT, Appellant

                                           V.

                           THE STATE OF TEXAS, Appellee


                       On Appeal from the 339th District Court
                                Harris County, Texas
                           Trial Court Cause No. 1233841


                            MEMORANDUM OPINION

       Appellant entered a plea of guilty to failure to register as a sex offender. On
August 17, 2010, the trial court sentenced appellant to confinement for 30 years in the
Institutional Division of the Texas Department of Criminal Justice. Appellant filed a
timely notice of appeal.

       Appellant’s appointed counsel filed a brief in which she concludes the appeal is
wholly frivolous and without merit. The brief meets the requirements of Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by presenting a professional evaluation of
the record and demonstrating why there are no arguable grounds to be advanced. See
High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).

       A copy of counsel’s brief was delivered to appellant. Appellant was advised of the
right to examine the appellate record and file a pro se response. See Stafford v. State, 813
S.W.2d 503, 510 (Tex. Crim. App. 1991). As of this date, more than forty-five days has
passed and no pro se response has been filed.

       We have carefully reviewed the record and counsel’s brief and agree the appeal is
wholly frivolous and without merit. Further, we find no reversible error in the record.
We are not to address the merits of each claim raised in an Anders brief or a pro se response
when we have determined there are no arguable grounds for review. See Bledsoe v. State,
178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

       Accordingly, the judgment of the trial court is affirmed.



                                          PER CURIAM

Panel consists of Chief Justice Hedges and Justices Anderson and Christopher.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                             2